DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-7, as filed on 09/09/2021, are currently pending and considered below.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 3, lines 2-3: “included angle between the first arm and the second arm in the radial direction of the main rotation wheel is between 0 and 180 [degrees]” (applicant expressly states that the angle is 180 in the specification and is shown as such in the drawings; it is unclear if applicant means to include 180 degree within the specified range).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20180272181 A1 (Giannelli et al; henceforth Giannelli).
	Regarding Independent Claim 1, Giannelli discloses a reciprocating transmission structure of an exercise machine (“exercise device”, Figure 1), mounted to a frame (frame 10) of the exercise machine, comprising: 
	a first reciprocating member (pivotable linkage 26A), including a first reciprocating pivot portion (pivot assembly 31A) and a first force receiving portion (foot support 24A) that are located away from each other (pivot assembly 31 is located on a top portion of linkage 26 and foot support 24 is located on a bottom opposite end of linkage 26), the first reciprocating pivot portion being pivotally connected to the frame (to frame member 18D), a first pivot portion being provided between the first reciprocating pivot portion and the first force-receiving portion (Figure 1: Annotated; the first pivot portion is located centrally between the foot support 24 and pivot assembly 31); 
	a second reciprocating member (pivotable linkage 26B), including a second reciprocating pivot portion (pivot assembly 31B) and a second force-receiving portion (foot support 24B) that are located away from each other (pivot assembly 31 is located on a top portion of linkage 26 and foot support 24 is located on a bottom opposite end of linkage 26), the second reciprocating pivot portion being pivotally connected to the frame (to frame member 18C), a second pivot portion being provided between the second reciprocating pivot portion and the second force-receiving portion (Figure 1: Annotated; the second pivot portion is located between the foot support 24 and the pivot assembly 31); 

    PNG
    media_image1.png
    531
    624
    media_image1.png
    Greyscale

Figure 1: Giannelli Annotated
	a main rotating wheel (pulley 34), pivotally connected to the frame through a rotating shaft (crankshaft 32), the main rotating wheel including a first face (right surface of pulley 32) and an opposing second face (left surface of pulley 32), the first face being provided with a first face pivot portion (Figure 2: Annotated; in as much as applicant has shown the face pivot portion is via the crank arm 40) at a position away from the rotating shaft (see Figure 2), the second face being provided with a second face pivot (Figure 2: Annotated) portion at a position away from the rotating shaft (see Figure 2); 

    PNG
    media_image2.png
    316
    453
    media_image2.png
    Greyscale

Figure 2: Giannelli Annotated
	a first link (drive linkage 28A), one end of the first link being pivotally connected to the first pivot portion (see Figure 2), another end of the first link being directly pivoted to the first face pivot portion (see Figure 2 wherein the drive linkage 28 is pivotable connected to the pivot portion and the crank arm 40); 
	a second link (drive linkage 28B), one end of the second link being pivotally connected to the second pivot portion (see Figure 2), another end of the second link being directly pivoted to the second face pivot portion (see Figure 2); 
	and a resistance wheel (Figure 2: Annotated above), pivotally connected to the frame (see Figure 2), the resistance wheel being indirectly driven by the main rotating wheel (via belts 50, 52); 
	wherein the first reciprocating member reciprocally moves with the first reciprocating pivot portion as its axis (linkage 26A pivots about pivot assembly 31A), the second reciprocating member reciprocally moves with the second reciprocating pivot portion as its axis (linkage 26B pivots about pivot assembly 31B), the first link and the second link drive the main rotating wheel to rotate with the rotating shaft as its axis (pivotable motion of the foot pedals 24 indirectly drive rotation of the brake assembly 54), and the main rotating wheel drives the resistance wheel to rotate (brake 54 provides resistance to rotation to the pulley 34 via electromechanical braking).  
	Regarding Claim 2, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 1, wherein a first end of the rotating shaft extends out of the first face (Figure 2: Annotated), the first end is secured to one end of a first arm (crank arm 40A), the first arm extends in a radial direction of the main rotating wheel (see Figure 2), another end of the first arm is formed with the first face pivot portion (via the first end of the crankshaft 32), a second end of the rotating shaft extends out of the second face (Figure 2: Annotated), the second end is secured to one end of a second arm (crank arm 40B), the second arm extends in the radial direction of the main rotating wheel (see Figure 2), another end of the second arm is formed with the second face pivot portion (via the second end of the crank shaft 32).

    PNG
    media_image3.png
    319
    453
    media_image3.png
    Greyscale

Figure 2: Giannelli Annotated
	Regarding Claim 3, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 2, wherein an included angle between the first arm and the second arm in the radial direction of the main rotating wheel is 180 degrees (in as much as applicant has shown the angle between the crank arms 40A and 40B is 180 degrees).  
	Regarding Claim 4, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 1, further comprising a first rotating wheel (pulley 44) and a second rotating wheel (pulley 42) that are coaxially pivoted to the frame (via crankshaft 44) to rotate synchronously (pulleys 42 and 44 are coaxially aligned and rotated together via crankshaft 44), the main rotating wheel driving the first rotating wheel through a first belt (belt 50), the second rotating wheel driving a third rotating wheel through a second belt (belt 52), the third rotating wheel and the resistance wheel being coaxially pivoted to the frame to rotate synchronously (pulley 42 and brake assembly 54 are coaxially pivoted together via belt 52).  
	Regarding Claim 5, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 1, wherein the first force-receiving portion includes a first operating member (foot pedal 24A), the first operating member is pivotally connected to the first reciprocating member (via mounting rods 74 into tubes 70, see Figure 6B), the second force-receiving portion includes a second operating member (foot pedal 24B), and the second operating member is pivotally connected to the second reciprocating member (via mounting rods 74 into tubes 70, see Figure 6B).  
	Regarding Claim 6, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 1, wherein the resistance wheel includes a resistance member ( brake assembly 54 with “electromechanical brake (e.g. an eddy current brake)” ¶ 115), the resistance member is a magnetic resistance member (eddy current brakes induce a magnetic resistance charge and thus is a magnetic resistance member), and the resistance member acts on the resistance wheel to generate a resistance (the eddy current brake induces an electromagnetic resistance onto the resistance wheel creating a resistance to rotation).  
	Regarding Claim 7, Giannelli further discloses the reciprocating transmission structure of the exercise machine as claimed in claim 1, wherein the resistance wheel is a wind resistance wheel (the resistance wheel includes brake 54; “The braking device may include but is not limited to any of the following: friction and air resistance devices such as fans” ¶ 118; the fan is wind resistance wheel).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784